The opinion of the court was delivered by
Mason, J.:
The facts of this case are similar to those of the Consolidated Flour Mills Company against this defendant and against the Kansas Gas and Electric Company (ante, pp. 46, 47), with which it was tried. The district court held the order of the utilities commission, which was like that in the latter case, to be invalid, and inasmuch as a part of the payments at the increased rate had been made within three years, so that the statute of limitations had not barred their recovery, a judgment in favor of the plaintiff was rendered for their amount, from which the defendant appeals. Upon the authority of the decisions in the other cases, a reversal is ordered with direction to render judgment for the defendant.